Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This Final Office Action is in response to the application filed on 3/23/2021 and the
amendment & remark filed on 08/12/2022.
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
4.	Claims 1-18 are directed to a method, claim 19 is directed to system, and claim 20 is directed to a computer implemented method. Claims 1-20 fall within one of the four statutory categories of invention. (Step 1: Yes)
5.	In claim 1, corresponding representative claims 19, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
A computer-implemented method for determining factor exposures for an asset collection, comprising: 
(a) deriving input data including asset collection data and factor data for each time interval of a sequence of time intervals, wherein the factor data includes factors influencing the asset collection data; 
(b) defining parameters for an asset collection model including a factor set defined based on the factor data, lag parameters and long horizon parameters, the lag parameters including a kernel weight function and a kernel bandwidth for a lag aggregation of the factor data, the long horizon parameters including a kernel weight function and a kernel bandwidth for a long horizon aggregation of the asset data and the factor data; 
(c) generating a lagged asset collection model by applying the lag parameters to the factor data so that computed lagged factor data for each of the time intervals comprises a convolution of the factor data over multiple ones of the time intervals; 
(d) generating a long horizon lagged asset collection model by applying the long horizon parameters to the asset collection data and to the lagged factor data so that computed long horizon data comprises a convolution of the asset data and the lagged factor data over multiple ones of the time intervals; 
(e) defining parameters for a factor exposure model including a priori assumptions; 
(f) determining an objective function for the factor exposure model including an estimation error term between a long-horizon performance of the asset collection and a sum of products of each of the at least one factor exposure and respective long-horizon lag-aggregated factor performance; 
(g) estimating the factor exposures by optimizing a value of the objective function in the factor exposure model.
6.	In claim 1, corresponding representative claims 19, describe steps for estimating time-varying exposures for an investment portfolio (i.e. asset collection) to mitigate risk. The concept of risk exposure (i.e. risk mitigation) for investment portfolios (i.e. asset collection) fall within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, the claims recite an abstract idea.
7.	The judicial exception is not integrated into a practical application. The mere nominal recitation of “asset collection model”, “lagged asset collection model”, “long horizon lagged asset collection model”, “factor exposure model” do not take the claim limitation out of the abstract idea (i.e. generic models using mathematical concepts, equations, and relationships performing a generic function of predicting the results of risk on a portfolio). The limitations of  determining factor exposures for an asset collection”, “defining parameters for an asset collection model including a factor set defined based on the factor data, lag parameters and long horizon parameters, the lag parameters including a kernel weight function and a kernel bandwidth for a lag aggregation of the factor data, the long horizon parameters including a kernel weight function and a kernel bandwidth for a long horizon aggregation of the asset data and the factor data”, “determining an objective function for the factor exposure model including an estimation error term between a long-horizon performance of the asset collection and a sum of products of each of the at least one factor exposure and respective long-horizon lag-aggregated factor performance”, and “estimating the factor exposures by optimizing a value of the objective function in the factor exposure model” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer environment. That is, other than reciting “a system,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims 1, corresponding representative claims 19, are directed to an abstract idea.
8.	The additional components of “system”, “asset collection model”, “lagged asset collection model”, “processor”, “long horizon lagged asset collection model”, “factor exposure model”, where each of the additional components and elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing environment.
9.	The interpretation of the computing components is consistent with Applicant’s specification which describes the components in broad terms:
The system 100 may include a computer device 15 having a display 20, a memory arrangement (not pictured) and a processor (not pictured). The computer device 15 may be in communication with a peripheral device 25, as well as a communication network 35. The system 100 may further include a server 30 and a database 40, each in communication via the communication network 35. (Specification: Paragraph [0053])
the present disclosure relates to a system including a non-transitory memory arrangement storing data; and a processor configured to perform operations comprising: (a) deriving input data including asset collection data and factor data for each time interval of a sequence of time intervals, wherein the factor data includes factors influencing the asset collection data; (Specification: Paragraph [0023])
	
10.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
11.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 19, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 19, are directed to an abstract idea without significantly more.
12.	Dependent claims 2,3,5, 8, and 20 further recite limitations of including implementing a cross validation method to determine a quality of the long horizon lagged asset collection model, the cross validation method comprising: (n) defining a grid comprising a plurality of candidate model parameter sets; (o) performing steps (a)-(m) for each of the candidate model parameter sets in the grid to estimate the quality of the long horizon lagged asset collection model generated using each of the candidate model parameters sets; and (p) selecting an optimal model parameter set as the candidate model parameter set having an optimal quality metric, wherein the a priori assumptions for the factor exposure model consider the factor exposures to be time varying, the method further comprising: defining a time volatility model for the factor exposures including parameters for a smoothness of the factor exposure model, a market changes parameter, and a scaling time-volatility parameter; including the time volatility model in the objective function as an a priori assumption; estimating the factor exposures as time varying; and performing steps (n)-(p) to select an optimal model parameter set for the time volatility model, further comprising: (h) estimating values for the asset data using the estimated factor exposures and the lagged factor data; (i) calculating residuals between the asset data and the estimated asset data for each of the time intervals; (j) reshuffle the calculated residuals using block-wise picking up time points with a size of block equal to horizon; (k) excluding a factor from the asset collection model; (1) estimating values for the asset data at each time interval as a sum of product of the estimated factor exposures without a factor and the lagged factor data; (m) adding the reshuffled residuals to the estimated asset data; (n) estimating factor exposures for the excluded factor; (o) repeating (j)-(n) a number of times and collecting estimated factor exposure values for the excluded factor into a sample; (p) calculating a significance of a factor as a part of the collected sample that is less than the value for the excluded factor exposure; and (q) performing steps (j)-(p) for each of the factors, comprising: (a) deriving input data including asset collection data and factor data for each time interval of a sequence of time intervals, wherein the factor data includes factors influencing the asset collection data; (b) defining parameters for an asset collection model including a factor set defined based on the factor data, lag parameters and long horizon parameters; (c) generating a lagged asset collection model by applying the lag parameters to the factor data to compute lagged factor data for each of the time intervals; (d) generating a long horizon lagged asset collection model by applying the long horizon parameters to the asset collection data and to the lagged factor data to compute long horizon data; (e) defining parameters for a factor exposure model; (f) determining an objective function for the factor exposure model including an estimation error term; (g) estimating the factor exposures by optimizing a value of the objective function in the factor exposure model; and implementing a cross validation method to determine a quality of the long horizon lagged asset collection model, the cross validation method comprising: (h) removing the asset collection data and factor data for one or more time intervals from the asset collection data and factor data; (i) performing steps (a)-(g) to estimate factor exposures for the removed time intervals; (j) predicting the asset collection data as a sum of products of the estimated factor exposures and the removed factor data; (k) repeating steps (h)-(j) for each time interval in the sequence of time intervals to produce a time series of predicted asset collection data; (1) generating a long horizon lagged predicted asset collection model by applying the long horizon parameters to the predicted asset collection data; and (m) calculating a value for the quality of the long horizon lagged asset collection model by comparing the long horizon lagged predicted asset collection model to the long horizon lagged asset collection model. These recited limitations are steps for analyzing data to estimate factor exposure for an asset collection to mitigate risk. The steps for analyzing data to estimate factor exposure for an asset collection to mitigate risk fall within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing which are concepts that are in the enumerating grouping of fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, the claims recite an abstract idea.
13.	The judicial exception is not integrated into a practical application. The limitations of determine a quality of the long horizon lagged asset collection model, the cross validation method comprising: (n) defining a grid comprising a plurality of candidate model parameter sets; (o) performing steps (a)-(m) for each of the candidate model parameter sets in the grid to estimate the quality of the long horizon lagged asset collection model generated using each of the candidate model parameters sets; and (p) selecting an optimal model parameter set as the candidate model parameter set having an optimal quality metric, wherein the a priori assumptions for the factor exposure model consider the factor exposures to be time varying, the method further comprising: defining a time volatility model for the factor exposures including parameters for a smoothness of the factor exposure model, a market changes parameter, and a scaling time-volatility parameter; including the time volatility model in the objective function as an a priori assumption; estimating the factor exposures as time varying; and performing steps (n)-(p) to select an optimal model parameter set for the time volatility model, (a) deriving input data including asset collection data and factor data for each time interval of a sequence of time intervals, wherein the factor data includes factors influencing the asset collection data; (b) defining parameters for an asset collection model including a factor set defined based on the factor data, lag parameters and long horizon parameters. 
The determining, selecting, defining, performing and generating steps using a “system” for the above steps. The system in the above steps are recited at a high-level of generality (i.e., as a generic system performing a generic computer function of determining, selecting, defining, performing and generating data based on time and factor exposure on a determined asset collection) such that it amounts no more than mere instructions to apply the exception using a generic computer environment. The limitations of (h) estimating values for the asset data using the estimated factor exposures and the lagged factor data; (i) calculating residuals between the asset data and the estimated asset data for each of the time intervals; (j) reshuffle the calculated residuals using block-wise picking up time points with a size of block equal to horizon; (k) excluding a factor from the asset collection model; (1) estimating values for the asset data at each time interval as a sum of product of the estimated factor exposures without a factor and the lagged factor data; (m) adding the reshuffled residuals to the estimated asset data; (n) estimating factor exposures for the excluded factor; (o) repeating (j)-(n) a number of times and collecting estimated factor exposure values for the excluded factor into a sample; (p) calculating a significance of a factor as a part of the collected sample that is less than the value for the excluded factor exposure; and (q) performing steps (j)-(p) for each of the factors, comprising: (c) generating a lagged asset collection model by applying the lag parameters to the factor data to compute lagged factor data for each of the time intervals; (d) generating a long horizon lagged asset collection model by applying the long horizon parameters to the asset collection data and to the lagged factor data to compute long horizon data; (e) defining parameters for a factor exposure model; (f) determining an objective function for the factor exposure model including an estimation error term, (g) estimating the factor exposures by optimizing a value of the objective function in the factor exposure model; and implementing a cross validation method to determine a quality of the long horizon lagged asset collection model, the cross validation method comprising: (h) removing the asset collection data and factor data for one or more time intervals from the asset collection data and factor data; (i) performing steps (a)-(g) to estimate factor exposures for the removed time intervals; (j) predicting the asset collection data as a sum of products of the estimated factor exposures and the removed factor data; (k) repeating steps (h)-(j) for each time interval in the sequence of time intervals to produce a time series of predicted asset collection data; (1) generating a long horizon lagged predicted asset collection model by applying the long horizon parameters to the predicted asset collection data; and (m) calculating a value for the quality of the long horizon lagged asset collection model by comparing the long horizon lagged predicted asset collection model to the long horizon lagged asset collection model, are recited at a high-level generality (i.e. general means of using mathematical concepts, equations, and relationships to output results of predictive analysis for mitigating risk) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, the claims are directed to an abstract idea. 
14.	There are no additional components and the additional elements of “asset collection model”, “lagged asset collection model”, “long horizon lagged asset collection model”, “time volatility model”, “factor exposure model” where each of the additional elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application of that exception. Therefore, like the independent claim, dependent claims 2,3,5, 8, and 20 further are directed to an ineligible judicial exception without any significant more.
15.	Dependent claims 4,6,7,9,10,12,15, and 18 further recite limitations of wherein the objective function includes a term expressing prior information about the factor exposure model penalties, shrinkage or non-stationarity, wherein optimizing the value of the objective function in the factor exposure model is performed via a sliding window regression, dynamic programming, a Kalman filter-interpolator, or any other method of convex optimization, wherein the value for the quality of the long horizon lagged asset collection model is an R-squared value, a mean squared error value, or a mean absolute error value, wherein optimizing the value of the objective function in the factor exposure model is performed via ordinary least squares (OLS), general least squares (GLS), or any other method of convex optimization, wherein the defined parameters for the factor exposure model include factor exposure constraints, the constraints including one or more of non-negativity, bound constraints, or leverage amount constraints, wherein the kernel weight function for the lag parameters or the long horizon parameters comprises a box kernel, a Gaussian kernel or an exponential kernel, wherein the asset collection model is generated as lagged data from different markets, and using the estimated factor exposures to generate derived statistics for the asset collection. These recited limitations are steps for analyzing data to generate the risk exposure for an asset collection. The above steps fall within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing which are concepts that are in the enumerating grouping of fundamental economic principles or practices (including hedging, insurance, mitigating risk)
16.	The judicial exception is not integrated into a practical application. The claims recite wherein optimizing the value of the objective function in the factor exposure model is performed via a sliding window regression, dynamic programming, a Kalman filter-interpolator, or any other method of convex optimization, wherein optimizing the value of the objective function in the factor exposure model is performed via ordinary least squares (OLS), general least squares (GLS), or any other method of convex optimization, wherein the asset collection model is generated as lagged data from different markets, using the estimated factor exposures to generate derived statistics for the asset collection. The optimizing and generating steps are recited at a high level of generality (i.e. as a general means of retrieving, processing and generating data to mitigate risk for the asset collection) and how to apply the concept of analyzing asset collection in a computer environment.  The limitations of wherein the objective function includes a term expressing prior information about the factor exposure model penalties, shrinkage or non-stationarity, wherein the value for the quality of the long horizon lagged asset collection model is an R-squared value, a mean squared error value, or a mean absolute error value, wherein the defined parameters for the factor exposure model include factor exposure constraints, the constraints including one or more of non-negativity, bound constraints, or leverage amount constraints, and wherein the kernel weight function for the lag parameters or the long horizon parameters comprises a box kernel, a Gaussian kernel or an exponential kernel. The above steps are recited at a high-level generality (i.e. general means of using mathematical concepts, equations, and relationships to output values to be integrated into the process and integrated in the models) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims are directed to an abstract idea. 
17.	There are no additional components and the additional elements of “asset collection model”, “factor exposure model”, and “long horizon lagged asset collection model” where each of the additional elements are no more than mere instructions to apply the exception using a generic computer environment. Therefore, the additional components and elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 4, 6, 7, 9, 10, 12, 15, and 18 further are directed to an ineligible judicial exception without any significant more.
18.	Dependent claims 11,13,14, 16, and 17 further recite limitations of including wherein the factors include financial and economic factors influencing a performance of the asset collection, wherein the asset collection data includes a price of the asset collection, a Net Asset Value (NAV) of the asset collection, cash flows of the asset collection, wherein the asset is an individual security including a private or public stock, bond, commodity, partnership or derivative instrument, wherein the asset collection is a hedge fund, mutual fund, private equity fund, venture capital fund or real estate fund, and wherein the asset collection data is a time series for a financial asset with a low signal to noise ratio, heteroscedastic noise and a high level of serial correlation. These recited limitations are steps for collecting and analyzing financial data to mitigate risk for asset collection. The steps for collecting and analyzing financial data to mitigate risk for asset collection fall within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). Accordingly, the claims recite an abstract idea.
19.	The judicial exception is not integrated into a practical application. The limitation of wherein the factors include financial and economic factors influencing a performance of the asset collection is recited at a high-level generality (i.e. general means of using mathematical concepts and relationships to output numerical or categorial variables) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations of wherein the asset collection data includes a price of the asset collection, a Net Asset Value (NAV) of the asset collection, cash flows of the asset collection, wherein the asset is an individual security including a private or public stock, bond, commodity, partnership or derivative instrument, wherein the asset collection is a hedge fund, mutual fund, private equity fund, venture capital fund or real estate fund, and wherein the asset collection data is a time series for a financial asset with a low signal to noise ratio, heteroscedastic noise and a high level of serial correlation. The above recited limitations are steps for collecting financial data to mitigate risk for asset collection. The steps are recited at a high level of generality (i.e., as a general means of data gathering and presentation of the financial data), and amounts to mere data gathering. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The claims are directed to an abstract idea. 
20.	There are no additional components and no additional elements. The claims are no more than mere instructions to apply the exception using a generic computer environment. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claims do not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 11, 13, 14, 16, and 17 further are directed to an ineligible judicial exception without any significant more.
21.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
22.	With respect to the rejection of claims 1-20 under U.S.C 101, Applicant's remarks have been fully considered but they are not persuasive.
	The Applicants argument argues that the claims, as drafted, are not an abstract idea. The Applicant further argues that the alleged abstract idea is not integrated into a practical application.
The Examiner respectfully disagrees. The amended claims are directed to steps for estimating time-varying exposures for an investment portfolio (i.e. asset collection) to mitigate risk. The abstract idea of predicting the return on an asset in terms of the risk of the asset with respect to a set of factors is not patent eligible subject matter. The above conclusion is supported in the Applicants specification where it cites “Based on the result of the model analysis, the model parameters and hyperparameters may be optionally calibrated in order to improve the quality of the model” (Specification: Paragraph [0051]) and “methods for estimating time-varying exposures for financial instruments using a multi-factor nonstationary model of dependency between financial time-series,”(Specification: Paragraph [0002]) Therefore the amended claims 1-20, as drafted,  are abstract. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional components and elements of system, processor, asset collection model, lagged asset collection model, long horizon lagged asset collection model, and factor exposure model, The computer hardware is recited at a high-level of generality (i.e., as a generic system performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Specification supports the above conclusion where it recites: “The system 100 may include a computer device 15 having a display 20, a memory arrangement (not pictured) and a processor (not pictured). The computer device 15 may be in communication with a peripheral device 25, as well as a communication network 35. The system 100 may further include a server 30 and a database 40, each in communication via the communication network 35” (Specification: Paragraph [0053]) and “the present disclosure relates to a system including a non-transitory memory arrangement storing data; and a processor configured to perform operations comprising: (a) deriving input data including asset collection data and factor data for each time interval of a sequence of time intervals, wherein the factor data includes factors influencing the asset collection data” (Specification: Paragraph [0023]) See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. The amended claims, as drafted, are not a technical solution for a technology problem. But a business solution to a business problem (i.e., directed to steps for estimating time-varying exposures for an investment portfolio (i.e. asset collection) to mitigate risk.). Claims directed to predict the return on an asset in terms of the risk of the asset with respect to a set of factors are not patent eligible. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the amended claims are directed to an abstract idea without a practical application.
In regards to Example 39, Example 39 is directed towards a method for training a neural network for facial recognition. “Prior methods suffer from the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image. Applicant’s invention addresses this issue by using a combination of features to more robustly detect human faces. The first feature is the use of an expanded training set of facial images to train the neural network. This expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction. The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. Unfortunately, the introduction of an expanded training set increases false positives when classifying non-facial images. Accordingly, the second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives.”  The claim was not found to recite any of the judicial exceptions enumerate in the 2019 PEG because, “the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.” However the present case is different, the claims, as drafted, are directed to steps for estimating time-varying exposures for an investment portfolio (i.e. asset collection) to mitigate risk. Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693